Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huff et al. US 9,567,188 (Huff) in view of Herkel et al. US 5,677,519 (Herkel).

Regarding claim 1, Huff teaches a position reference device for an elevator (sensor 108 and target 110 of elevator system 100 of Fig. 6), comprising: 
a magnet disposed at a stopping position of an elevator car at a landing within a hoistway (a ferrous metal target 216 is formed at a stopping position of car 102; see Fig. 1, 6; see col. 4, lines 15-19); 
a sensor mounted on the elevator car for detecting magnetic intensity of the magnet by a plurality of points arranged in the vertical direction of the magnetic sensor (sensor 108 is an inductive sensor which detects the target 108 due to changes in magnetic fields as known in the art for inductive sensors, wherein the sensor comprises a sensors head 232 comprising a plurality of conductors 231, 233, 235, 237, 239 to inductively detect the target; see Fig. 3; see Fig. 6); and 
a processing device for determining a vertical center of the magnet (control system 114, 200 comprise a logic unit 202 which detects the center of the target 216 as the sensor will have a peak value when the inductive sensor overlaps the center of the target; see Figs. 3 and 6; col. 4, lines 16-37).
Huff fails to teach a magnet. 
Herkel teaches a magnet (A level sensor which comprises an encoding medium 28 and sensors 31, 32, wherein the encoded medium comprises magnets 42 on a steel tape 29, but acknowledges that the sensors may be replaced with an inductive transducer as magnetic sensors and inductive sensors are both well-known inductive position sensors in the art and would be a mere matter of design choice. The claimed invention would be achieved by replacing the inductive sensors and metal plate of Huff with sensors 31, 35 comprising inductive sensors or Hall sensors and a magnetic encoded medium 28 as taught in Herkel without undue experimentation or any unexpected results. See col. 3, lines 7-45; Figs. 7 and 8).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the features of a magnet and a magnetic sensor as taught in Herkel into Huff in order to gain the advantage of a magnetic encoded medium comprising multiple magnets which are readable by the sensor to determine a position and detecting the position using a magnetic sensors such as Hall sensors or inductive sensors as such sensors are known linear encoders in the art and provide similar position information without requiring any undue experimentation or providing unexpected results.

Regarding claim 2, Huff further teaches wherein the processing device includes a memory for storing a reference position indicative of the stopping position of the elevator car at the landing (the controller 102 includes memory for executing for described functionality and processor 202 receives a dead-level calibration input 208 wherein the dead-level calibration input would reasonably be stored using a component equivalent to memory wherein dead level is when the target is in the middle of the sensor; see col. 3, line 39- col. 4, line 15; col. 5, line 28-col. 6, line 50).

Regarding claim 3, Huff further teaches wherein the reference position is measured under the condition that there is no level difference between the elevator car platform and the floor of the respective landing (dead level corresponds to the elevator car being dead level with a landing; see col. 2, lines 38-49; col. 6, lines 13-26).

Regarding claim 4, Huff teaches an elevator system (elevator system 100 of Fig. 6), comprising: 
an elevator car configured to move vertically upward and downward within a hoistway (car 102 moves up and down hoistway 104; see Fig. 6); 
a hoisting machine for moving the elevator car within the hoistway (lift mechanism 106; see Fig. 6); 
a magnet disposed at a stopping position of the elevator car at a landing within the hoistway (a ferrous metal target 216 is formed at a stopping position of car 102; see Fig. 1, 6; see col. 4, lines 15-19); 
a sensor mounted on the elevator car for detecting magnetic intensity of the magnet by a plurality of points arranged in the magnetic sensor (sensor 108 is an inductive sensor which detects the target 108 due to changes in magnetic fields as known in the art for inductive sensors, wherein the sensor comprises a sensors head 232 comprising a plurality of conductors 231, 233, 235, 237, 239 to inductively detect the target; see Fig. 3; see Fig. 6); 
a processing device for determining a level difference between the elevator car platform and the floor of the landing based on the magnetic sensor (processor 202 receives the inductive position sensor and dead level calibration input to obtain an absolute position output 214 based on the amount of overlap between the sensor 204 and the target 216 to detect differences between the expected position and the actual sensed position such that the sensor is overlapping the target to at least a threshold extent; see col. 1, line 66 - col. 2, line 24; col. 4, line 5 - col. 6, line 50); and 
an elevator controller for performing a re-leveling operation of the elevator car based on the level difference (control logic system 100 receives the absolute position output 214 and compares the sensor-based value with the expected position state data for corrections and once the elevator is returned to dead-level, the dead-level calibration input 208 is asserted to identify to system 202 the current location of dead level; see col. 5, lines 3-18; col. 6, lines 27-50).
Huff fails to teach a magnet.
Herkel teaches a magnet (A level sensor which comprises an encoding medium 28 and sensors 31, 32, wherein the encoded medium comprises magnets 42 on a steel tape 29, but acknowledges that the sensors may be replaced with an inductive transducer as magnetic sensors and inductive sensors are both well-known inductive position sensors in the art and would be a mere matter of design choice. The claimed invention would be achieved by replacing the inductive sensors and metal plate of Huff with sensors 31, 35 comprising inductive sensors or Hall sensors and a magnetic encoded medium 28 as taught in Herkel without undue experimentation or any unexpected results. See col. 3, lines 7-45; Figs. 7 and 8).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the features of a magnet and a magnetic sensor as taught in Herkel into Huff in order to gain the advantage of a magnetic encoded medium comprising multiple magnets which are readable by the sensor to determine a position and detecting the position using a magnetic sensors such as Hall sensors or inductive sensors as such sensors are known linear encoders in the art and provide similar position information without requiring any undue experimentation or providing unexpected results.

Regarding claim 5, Huff fails to explicitly teach wherein the re-leveling operation is performed when the elevator door is opened. Huff teaches wherein a door zone safety output signal 212 is generated to indicate whether the elevator is close enough to dead-level position to open the door (see col. 4, line 56 – col. 5, line 2 and col. 5, lines 28-62) and adjusts the door zone level and if the elevator is not at dead level it can be adjusted without entering the hoistway, and once the elevator is returned to dead-level the dead-level calibration input 208 is asserted to identify to system 202 the current location of dead-level. It would be obvious to one of ordinary skill in the art that returning the elevator do dead-level and the calibration could reasonably be performed with the door opened or closed as a matter of design choice without providing any new or unexpected results.

Regarding claim 6, Huff teaches wherein the processing device stores a reference position for each landing that is measured under the condition that there is no level difference between the elevator car platform and the floor of the respective landing (targets 110 are located at each floor such that it would be obvious to one of ordinary skill in the art that the dead-level position is determined for each floor in order for the elevator to arrive safely of the door zone for each landing so the doors are opened safely; see Fig. 6; see abstract).

Regarding claim 7, Huff fails to teach wherein the magnet is a magnet tape.
Herkel teaches wherein the magnet is a magnet tape (the encoding module comprises a steel tape 29 comprising magnets 42; see col. 3, lines 7-46).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the features wherein the magnet is a magnet tape as taught in Herkel into Huff in order to gain the advantage of an encoding medium comprising magnet tape as known in the art to encode a position which may be detected using magnetic sensors.

Regarding claim 8, Huff teaches wherein the magnetic sensor comprises a plurality of sensors arranged at predetermined intervals in the vertical direction (the sensor head 232 comprises multiple conductors 231, 233, 235, 237, 239 which are arranged at predetermined intervals in the vertical direction; see Fig. 3).

Regarding claim 9, Huff fails to teach wherein the plurality of sensors are Hall sensors.
Herkel teaches wherein the plurality of sensors are Hall sensors (the sensor modules 31, 35 are Hall effect devices; see col. 3, lines 22-46).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the features wherein the plurality of sensors are Hall sensors as taught in Herkel into Huff in order to gain the advantage of monitoring the magnetic field using Hall sensors, wherein Hall sensors and inductive sensors are both well-known magnetic sensors and would be ab obvious matter of design choice for one of ordinary skill in the art without providing any new or unexpected result.

Regarding claim 10, Huff teaches a method of re-leveling operation of an elevator system (see col. 1, lines 13-19), comprising the steps of: 
providing a magnet at a stopping position of an elevator car at a landing (a target 110 is provided at a landing of a car 102; see Fig. 6); 
detecting magnetic intensity of the magnet by a plurality of points arranged in the vertical direction on the elevator car when the elevator car stops at the landing (sensor 108 is an inductive sensor which detects the target 108 due to changes in magnetic fields as known in the art for inductive sensors, wherein the sensor comprises a sensors head 232 comprising a plurality of conductors 231, 233, 235, 237, 239 to inductively detect the target; see Fig. 3; see Fig. 6); 
calculating a vertical center of the magnet based on the magnetic intensity detected at each of the plurality of points (the position sensor has a peak value when the target 216 is centered with the position sensor; see Fig. 3; see col. 4, lines 15-37; ); 
determining a level difference between the calculated vertical center of the magnet and a reference position, when the elevator door is opened (processor 202 receives the inductive position sensor and dead level calibration input to obtain an absolute position output 214 based on the amount of overlap between the sensor 204 and the target 216 to detect differences between the expected position and the actual sensed position such that the sensor is overlapping the target to at least a threshold extent; see col. 1, line 66 - col. 2, line 24; col. 4, line 5 - col. 6, line 50); and 
moving the elevator car into alignment with the floor of the landing based on the level difference (control logic system 100 receives the absolute position output 214 and compares the sensor-based value with the expected position state data for corrections and once the elevator is returned to dead-level, the dead-level calibration input 208 is asserted to identify to system 202 the current location of dead level; see col. 5, lines 3-18; col. 6, lines 27-50).
Huff fails to teach a magnet.
Herkel teaches a magnet (A level sensor which comprises an encoding medium 28 and sensors 31, 32, wherein the encoded medium comprises magnets 42 on a steel tape 29, but acknowledges that the sensors may be replaced with an inductive transducer as magnetic sensors and inductive sensors are both well-known inductive position sensors in the art and would be a mere matter of design choice. The claimed invention would be achieved by replacing the inductive sensors and metal plate of Huff with sensors 31, 35 comprising inductive sensors or Hall sensors and a magnetic encoded medium 28 as taught in Herkel without undue experimentation or any unexpected results. See col. 3, lines 7-45; Figs. 7 and 8).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the features of a magnet and a magnetic sensor as taught in Herkel into Huff in order to gain the advantage of a magnetic encoded medium comprising multiple magnets which are readable by the sensor to determine a position and detecting the position using a magnetic sensors such as Hall sensors or inductive sensors as such sensors are known linear encoders in the art and provide similar position information without requiring any undue experimentation or providing unexpected results.

Regarding claim 11, Huff further teaches wherein the reference position is determined for each landing under the condition that there is no level difference between the elevator car platform and the floor of the respective landing (targets 110 are located at each floor such that it would be obvious to one of ordinary skill in the art that the dead-level position is determined for each floor in order for the elevator to arrive safely of the door zone for each landing so the doors are opened safely; see Fig. 6; see abstract).

Regarding claim 12, Huff further teaches wherein the reference position is determined and stored for each landing at the time of installation of the elevator system (an initial setup has deal-level being when the target is in the middle of the sensor, wherein said leveling would reasonably be done at each floor; see col. 5, line 63- col. 6, line 12).

Regarding claim 13, Huff further teaches wherein the step of moving the elevator car into alignment with the floor of the landing includes: comparing the absolute value of the level difference with a first threshold; and moving the elevator car into alignment with the floor of the landing if the absolute value of the level difference exceeds the first threshold (the system determines whether the stretch exceeds a particular threshold, such that the car is within a certain distance of a landing floor and if not the car leveling is adjusted; see col. 5, line 19 – col. 6, line 50).

Regarding claim 14, Huff teaches all the elements of claim 13, but fails to teach wherein the step of moving the elevator car into alignment with the floor of the landing includes moving the elevator car such that the absolute value of the level difference is reduced below a second threshold smaller than the first threshold. Determining an acceptable value of realignment would be an obvious matter of design choice for one of ordinary skill in the art based on the desired configuration for the elevator without providing any new or unexpected results or requiring any undue experimentation. 

Regarding claim 15, Huff fails to teach wherein the magnet is a magnet tape with adhesive.
Herkel teaches wherein the magnet is a magnet tape with adhesive (the encoding module comprises a steel tape 29 comprising magnets 42 wherein it would be obvious to one of ordinary skill in the art to use an adhesive to mount the magnet tape as adhesive are well-known and would not provide any new or unexpected results; see col. 3, lines 7-46).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the features wherein the magnet is a magnet tape with adhesive as taught in Herkel into Huff in order to gain the advantage of an encoding medium comprising magnet tape as known in the art to encode a position which may be detected using magnetic sensors.


Regarding claims 16 and 17, Huff teaches wherein the step of detecting magnetic intensity of the magnet is carried out by a plurality of sensors arranged at predetermined intervals in the vertical direction of the magnetic sensor; and wherein the step of calculating a vertical center of the magnet is carried out based on the magnetic intensity detected at each of the plurality of sensors (the sensor head 232 comprises multiple conductors 231, 233, 235, 237, 239 which are arranged at predetermined intervals in the vertical direction and determines the center based on the signal intensities from the sensors; see Fig. 3; see col. 4, lines 15-37).
Herkel teaches wherein the sensors are Hall sensors (the sensor modules 31, 35 are Hall effect devices; see col. 3, lines 22-46).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the features wherein the plurality of sensors are Hall sensors as taught in Herkel into Huff in order to gain the advantage of monitoring the magnetic field using Hall sensors, wherein Hall sensors and inductive sensors are both well-known magnetic sensors and would be ab obvious matter of design choice for one of ordinary skill in the art without providing any new or unexpected result.
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN LEE YENINAS whose telephone number is (571)270-0372. The examiner can normally be reached M - F 10 - 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on (571) 272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN L YENINAS/Examiner, Art Unit 2868